Lea, J.
The plaintiff claims a balance alleged to be due on an account for goods and merchandize furnished the defendant, to which the defence is, substantially, as follows;
The defendant admits a former indebtedness to the plaintiff in the sum of $638 78, but alleges that he made a final settlement with the plaintiff’s son and *643duly authorized agent, Alphonse David, by which he paid the said agent the sum of $50 in cash, and gave his note for the remainder of the debt due to the plaintiff, say $588 78, which note defendant alleges that he has paid.
The evidence establishes the payment of the $50, and the giving the note as alleged. The note was paid hy the defendant, it being at the time of payment in the hands of one E. J. Guignon. The only question to be determined is, whether this payment was properly made. The note given by the defendant is as follows:
“ Vermillionville, May 6th, 1852.
“ On demand, I promise to pay to Mr. Vicior David, or order, five hundred and eighty-three dollars and seventy-eight cents, value received, with interest until paid at 8 per cent, per annum. ($583 78.) A. Neveti.
“ Endorsed, Victor David, per A. David.”
It is not shown that A. David had any authority to endorse the note as the agent of his father, and we think it is affirmatively shown that the sum received by the son was not paid over to his father. The payment was, therefore, improperly made, and cannot be credited on the account.
There was judgment in the District Court in favor of the plaintiff for the balance due on the account, with interest as shown by the note itself. We think this judgment was correct.
Judgment affirmed, with costs.